UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA MAGISTRATE NO.: ___ 0 — LG O44

V. CRIMINAL ACTION

ORDER OF RELEASE
Qwencdalyn Shoulders —

The Court orders the defendant, qWwend OWN SNov DEers . is ordered

released on a personal recognizance bond with the following bail conditions:

(1) Reporting. as directed, to U.S. Pretrial Services:
(2) The defendant shall appear at all future court proceedings;

(3) Submit to drug testing and treatment, as deemed necessary:

 

 

 

(4) Other:
Ys ats 2)20/) 2-0
a DATE

It is further ORDERED that the defendant be furnished with a copy of this order and a notice
of the penalties applicable to violation of conditions Lrelease.

ANTHONY R. ~MAUTONE
U.S. MAGISTRATE JUDGE

2/20/22

  
 
 

 

DATE

| hereby certty that the defendant was furnished (personally acopy of this order and a notice

of penalties applicable to violation of conditions of release.

7 f. hh

U.S. RRA SERVICES OFFICER
